Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-21, 26-28 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand et al. (Pub. No. US 2017/0332069), in view of Radkowski (“Object Tracking with a Range Camera for Augmented Reality Assembly Assistance”, 2016).

Regarding claim 19, Hillebrand discloses a method comprising: 
obtaining a point cloud database corresponding to an object to be identified(Pars. 50: “In the second display part 130b, an image of the latest 3D scan (or a plurality of 3D scans that have been registered) is displayed as at least part of a view of the three-dimensional point cloud 3DP”, and 51: “Referring now to FIG. 9, it can be seen that during a scanning operation some areas, such as areas 140, 142 have a high density of points that allow for a representation of an object at a desired accuracy level”. In particular, Fig. 9 shows the area 140 which comprises a point cloud corresponding to ;
determining a target navigation position based at least in part on the point cloud database (Par. 51: “It should be appreciated that the placement of the image of the three-dimensional point cloud 3DP around the periphery of the video live image VL provides advantages in allowing the user to easily see where additional scanning may be required without taking their eyes off of the display 130... The user will be able to observe that other areas, such as areas 144, 146 have lower point densities. The user may then determine whether additional scanning needs to be performed. For example, area 144 may be a table top where a generally low density of points may be acceptable. The user may determine that other areas, such as area 146 for example, may require additional scanning since the object has not been completely captured”. In particular, by looking at the point cloud(s) displayed in the display region 130b, a user can determine a target navigation position for the 3D measuring device 100 (illustrated in Figs. 1-6). For example, since point cloud area 146 has a low point-density, the user may want to navigate the 3D measuring device 100 to a position where area 146 can be scanned more thoroughly. Par. 57 further discloses that the low point-density region could also be the region of the box object O that is occluded by the display region 130a);
obtaining data associated with a screenshot of the (Fig. 10 shows a screenshot of an object ; and
generating a navigation guide for the object based at least in part on the data associated with the screenshot (Par. 58. In particular, the marks 133 could be interpreted as a navigation guide for the box object O because when they have a low density, the user may want to navigate the 3D measuring device 100 back to the region covered by these marks for additional scans).
Hillebrand does not disclose that the box object O has a corresponding product model.
In the same field of augmented reality (AR), Radkowski teaches constructing a model for each physical object in a scene (Page 3, column 1, paragraph 2: “A reference object is required for each physical object. Each reference object is a point cloud model P = {p0, p1,..., pM, n0, n1,..., nM} representing the outer shape of the object with points p and normal vectors n (Fig. 2)).
In light of the above teaching of Radkowski, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to construct a product model for the box object O, and replacing the video image of the box object O (as illustrated in Figs. 7-9) with the product model. The motivation would have been to facilitate object tracking (Radkowski, pg. 1, col. 2, par. 2). Note that with this modification, the screenshot would be captured of the product model of the box object O, not the box object O itself as it is displayed in the live video.

Regarding claim 20, Hillebrand in view of Radkowski teaches the method of claim 19, the determining the target navigation position of the object to be identified comprising: 
obtaining an initialization angle from the point cloud database; and 
designating the initialization angle as the target navigation position for a camera of a mobile device (Radkowski, pg. 2, col. 2, par. 3: “The input is a depth image from a range camera. The objective of the input map generation is a vertex map V and a surface normal map N, generated from the depth image; V and N form the environment point cloud X. The reference object selection step initially identifies objects in X and returns a rough estimation of the position of every object i, referred to as Minit,i. Reference object point sets Pi are selected due to this identification, with i, the index of the object. The matching step associates points in Pi with points in X, which represent the object i. The point set Pi’s position initially do not match with the position of points of object i in X. The minimization step minimizes the spatial distance between Pi and all associated points in X. The output is a translation vector t and a rotation matrix R which move Pi to its associated points in X. This aligns the reference object with the object in the environment point cloud”).

Regarding claim 21, Hillebrand in view of Radkowski teaches the method of claim 19, the obtaining data associated with the screenshot of the product model comprising: 
adjusting the product model of the object to be identified based on the target navigation position; and 
obtaining the data associated with the screenshot of the adjusted product model (Radkowski, pg. 2, col. 2, par. 3: “The matching step associates points in Pi with points in X, which represent the object i. The point set Pi’s position initially do not match with the position of points of object i in X. The minimization step minimizes the spatial distance between Pi and all associated points in X. The output is a translation vector t and a rotation matrix R which move Pi to its associated points in X. This aligns the reference object with the object in the environment point cloud”).

Claims 26-28 recite similar limitations as respective claims 19-21, but are directed to a computer-readable storage medium storing computer program instructions for performing the steps recited in the respective claims 19-21. Since any computer-implemented method can be stored in a computer-readable storage medium as computer code, these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 33-35 recite similar limitations as respective claims 19-21, but are directed to an apparatus comprising a processor configured to perform the steps recited in the respective claims 19-21. Since Hillebrand also discloses such an apparatus (See par. 43, for example), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 22, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand in view of Radkowski as applied to respective claim(s) 19, 26 and 33 above, and further in view of Sharma et al. (Pub. No. US 2018/0082475).

Regarding claim 22, Hillebrand in view of Radkowski teaches the method of claim 19, 



.
In the same field of AR, Sharma teaches an image simplification module 820 that extracts edge data from an image to create an edge model that can be used for matching with other images at a later time, and a comparison module 830 that performs the matching (See Figs. 9A-9B and pars. 55-57). The edge model could be thought of as a profile diagram.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the image simplification module and comparison module of Sharma into Hillebrand to extract edge data from the data associated with the screenshot, and adjusting, based on the edge data, one or more of an edge color and background color of the data associated with the screenshot. An edge model of the box object O would then be extracted based on the data associated with the adjusted screenshot, and the edge model would be designated as the navigation guide for the box object O. The motivation would have been to simplify the comparison process.

Claim 29 recites similar limitations as claim 22, but is directed to a computer-readable storage medium storing computer program instructions for performing the steps recited in claim 22. Since any computer-implemented method can be stored in a computer-readable storage medium as computer code, claim 29 can be rejected under the same rationale set forth in the rejection of claim 22.

Claim 36 recites similar limitations as claim 22, but is directed to an apparatus comprising a processor configured to perform the steps recited in claim 22. Since Hillebrand also discloses such an apparatus (See par. 43, for example), claim 36 can be rejected under the same rationale set forth in the rejection of claim 22.

Claim(s) 23, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillebrand in view of Radkowski and Sharma as applied to respective claim(s) 22, 29 and 36 above, and further in view of Kelby (“Fixing Chromatic Aberrations (That Colored-Edge Fringe)”), 2009.

Regarding claim 23, Hillebrand in view of Radkowski and Sharma teaches the method of claim 22, .
In the same field of image processing, Kelby teaches performing color correction on edge data (Pg. 1, par. 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Hillebrand by performing, on the edge data, color correction after the extracting edge data from the data associated with the screenshot, as taught by Kelby. The motivation would have been to eliminate chromatic aberration.

Claim 30 recites similar limitations as claim 23, but is directed to a computer-readable storage medium storing computer program instructions for performing the steps recited in claim 23. Since any computer-implemented method can be stored in a computer-readable storage medium as computer code, claim 30 can be rejected under the same rationale set forth in the rejection of claim 23.

Claim 37 recites similar limitations as claim 23, but is directed to an apparatus comprising a processor configured to perform the steps recited in claim 23. Since Hillebrand also discloses such an apparatus (See par. 43, for example), claim 37 can be rejected under the same rationale set forth in the rejection of claim 23.

Allowable Subject Matter
Claims 24, 25, 31, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613